 312DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDArcher Services,Inc.andPaper Products and Mis-cellaneousDrivers,Warehousemen,Helpers,andMessengers,Local 27 a/w InternationalBrotherhood of Teamsters,AFL-CIO,Petition-er. Case 2-RC-20349April 30, 1990DECISION AND DIRECTION OFSECOND ELECTIONBY MEMBERS CRACRAFT, DEVANEY, ANDOVIATTThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held November 6, 1987, and the hearingofficer's report recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots shows41 for and 382 against the Petitioner, with 16 chal-lenged ballots, an insufficient number to affect theresults.The Board has reviewed the record in light ofthe exceptions and briefs and adopts the hearing of-ficer's findings and recommendations only to theextent consistent with this decision.'The hearing officer recommended that the Peti-tioner'sObjection 11 be overruled based on hisfinding that an altered facsimile ballot circulated bythe Employer did not tend to mislead employeesinto believing that the Board favored the Employ-er.We disagree.The Employer operates a courier messengerservice.The Union seeks to represent foot messen-gers employed at 10 of the Employer's locations inNew York. The parties stipulated into evidence atwo-sided document that was distributed by theEmployer during the campaign.2 The document isprinted on blue paper. One side displays the boxed,printed heading "Important Facts to Know AboutVoting," and lists instructions to employees regard-ing voting procedures and the time and place ofthe election. At the bottom of the page the words"See Sample Ballot" are followed by a series ofarrows indicating the reverse side of the document.At the top of the reverse side, the printed heading"To Vote Against The Union" is centered above areproduced sample ballot with a bold, handwritten"X" in the "no" box. The ballot contains informa-tion and instructions in English with Spanish trans-lations; however, the name and location of the Em-ployer and the name of the Union appear only in' In the absence of exceptions,we adopt, pro forma,the hearing offi-cer's recommendation that the withdrawalof Objections2 to 5, 8, and 9be approved and that Objections 1, 6, and 7 be overruled.2A copy of thedocument is attached as Exh."A." The Employer,however, objected on the basis that it had not been shown that the em-ployees saw both sides of the documentEnglish.-3The hearing officer found that much ofthe printed matter on the side of the document dis-playing thefacsimileballot is illegible. The hearingofficer further found that the reproduced ballotdoes not contain the Board's standard instructionsto voters to have spoiled ballots replaced, but thatsuch instructions do appear on the "voting facts"side of the ballot.Employee Earl Drummond testified that about 3weeks before the election he saw the document ona stack of papers on the desk in front of the officedispatcher, along with other campaign literaturedistributed by the Employer. Drummond statedthat the side of the document concerning votingfactswas visible and that he did not look at the re-verse side. Employee James Kearse, who is em-ployed at a different office from Drummond, alsotestified that the document was on his dispatcher'sdesk.Kearse stated that the dispatcher told him totake a copy from the stack and read it, and that hemerely glanced at the "voting facts" side of thedocument and then threw it away without lookingat the sample ballot on the reverse side.In his report, the hearing officer initially foundthat the parties' stipulation requires drawing the in-ference that employees saw the alteredfacsimileballot because the Employer circulated the docu-ment during the campaign. Next, applying theBoard's analysis inSDC Investment,274 NLRB 556(1985),4 the hearing officer found that neither sideof the document identified the Employeras beingresponsible for its preparation. The hearing officerfurther found that the nature and contents of thematerial"provide only a clue to employees andlittlemore, especially in view of the overall closesimilaritybetween the facsimile and the actualBoard ballot." Relying, however, on the testimonythat the document was made available to employ-ees with stacks of other campaign literature at theEmployer's offices, the hearing officer found thatemployees reasonably would have known that thealtered facsimile ballotwas partisan propagandaa In response to the Petitioner's contention,raised for the first time inits exceptions,that the Employer's document is misleading because manyemployees speak only Spanish and the "voting facts" side of the docu-ment is printed only in English,the Employer submitted a Spanish ver-sion of the document that it contends was made available to the workforce4 SDCset forth a two-part analysis to determine whether an alteredballot was likely to give voters the impression that the Board favored oneof theparties to the election.Relying on the belief that employees arecapable of recognizing campaign propaganda for what it is and evaluat-ing its clauns,the Board held that an altered ballot that on its face clearlyidentifies the party responsible for its preparation is not objectionable. If,however, the source is not clearly identified,the Board stated that it isnecessary to examine the nature and contents of the material on a case-by-case basis to determine whether the document is misleading298 NLRB No. 42 ARCHER SERVICES313produced by the Employer.5 Therefore, based onthe circumstances of distribution, the statementprinted above the altered ballot, and the ballot's in-distinct print, the hearing officer concluded thatthe altered ballot was not misleading. The hearingofficer further found that any adverse impact thedocument may have had on the outcome of theelection was minimal because of the large size ofthe unit and the decisive outcome of the vote.In its exceptions, the Petitioner contends that theBoard should overrule SDC .and find altered repro-ductions of official Board material per se objection-able.Alternatively, the Petitioner contends that,even applying theSDCtest, the document here isobjectionable because it is not readily discernible aspropaganda and is an almost exact and reasonablyclear reproduction of an official ballot.InSDCand subsequent cases, the Board has ap-plied the two-part analysis, described above, to de-termine whether an altered facsimile ballot is ob-jectionable.Most often, the source of the alteredballot is not clear, and the Board has examined thenature and contents of the material to determinewhether voters would be misled into believing thatthe Board favored one party to the election.6 Forexample, the leaflet atissueinSDC,above, dis-played on one side a handwrittenSpanish-languagefacsimile of an official Board ballot. At the bottomof the page, in Spanish and in the same handwrit-ing, appeared the message"Remember to vote yeson December ' 16th"; at the top was, a copy of theBoard's seal.On the reverse side was an unalteredphotocopy of the Board's official sample ballot inEnglish. The Board concluded that the leaflet wasmisleadingbecause the partisan message appearedto be an integral part of the leaflet and because theseal and official sample ballot made the documentappear official. Further, the Board noted that em-ployeesmight have assumed that the Board hadprepared the handwritten Spanish ballot for the up-coming election.7By contrast, the documents in C., JKrehbiel Co.,279 NLRB 855 (1986), andWorths Stores Corp.,281NLRB 1191 (1986), contained additions that weremore clearly partisan than the leaflet inSDC.Thedocumentat issue inKrehbielconsisted of repro-6 The hearing officer found no evidence, however, to support the Peti-tioner's assertion that the Employer distributed the ballot on the day ofthe election.6Cf.ProfessionalCare Centers,279 NLRB 814 (1986), in which theBoard found that the altered document clearly identified the petitioner asits source.'Cf.Rosewood Mfg. Co.,278 NLRB 722 (1986), in which the Boardfound that the handwritten message "Vote No" scrawled across a noticeof election and an arrow drawn to the"no" box were clearly discernibleas partisan additions and were,therefore,sufficiently distinct from theprinted notice and sample ballot to preclude the suggestion that theBoardendorsed the employer.ductionsof portions of an administrative lawjudge's decision, with partisan slogans and cartoonson the same page. At the top of the document inWorths Stores,theword "Congratulations" twiceappeared forming a semicircle around salutations toeach employee and election information; belowwas, inter alia, information about bargaining and apartial reproduction of a sample ballot with an "X"in the "yes" box. In bothKrehbielandWorthsStores,the Board held, on the basis of content aswell as appearance, that voters could easily con-clude that the additions in those cases were parti-san and not part of "official" Board material. Re-garding the unofficial appearance of the documentinWorths Stores,the Board further noted that theprinted material was not centered on the page andthat markings from a photocopy machine were evi-dent.In this case we initially find, in agreement withthe hearing officer, that it is reasonable to infer, be-cause of the document's distribution, that employ-ees saw the side of the document containing the al-tered facsimile ballot. Further, the testimony to thecontrary of only 2 of 583 eligible voters, from 2 oftheEmployer's 10 offices, does not persuade usthat a significant number of employees saw onlythe "voting facts" side of the document.Next, applyingSDC,we also agree with thehearing officer that the document does not identifythe Employer as the source of the altered facsimileballot,Therefore, it becomes necessary here to ex-amine the nature and contents of the document.Having done so on the basis of both content andphysical appearance, we find that the documenthad a tendency to mislead employees into believingthat the material came from the 'Board, or that theBoard favored the Employer.In terms of content, the document is not clearlypartisan.The "voting facts" side of the documentcovers some of the same issues addressed in theBoard's notice of election. Further, nothing on the"voting facts" side, including the instructions to seethe sample ballot, in any way suggests that thedocument is campaign propaganda from the Em-ployer.Moreover, the message above the alteredballot, "To Vote Against the Union," sounds evenmore "neutral" than the "Remember to vote yes onDecember 16"message inSDC,and is thereforemore likely to be interpreted as coming from theBoard. Additionally, as inSDC,there are no other-wise clearly partisan additions, such as the cartoonsand slogans inKrehbieland the headings and salu-tations inWorths Stores.For these reasons, the ma-terialdoes not present itself as propaganda and, 314DECISIONSOF THE NATIONALLABOR RELATIONS BOARDtherefore, employees are not capable of evaluatingit as such."An examination of the physical appearance ofthe document further supports our conclusion thatthe document is objectionable. Although lackinginstructionsregarding spoiled ballots, the facsimileballot here is more complete and looks more offi-cial than the partial sample ballot inWorths Stores.In this regard, although its print is somewhat indis-tinct, the facsimile ballot contains the official U.S.Government and Board seals and states that it is anofficial secret ballot. Additionally, the ballot posesthe critical question of union representation forwhich theelection isbeing held.Moreover, al-though photocopy markings and the general layoutof the leaflet inWorths Storesindicated that theballot had been added to partisan material, theprinted partisanmessage andthe "X" in the "no"box appear to be an integral part of the documentdisplaying the altered ballot. SeeSDC.For thesereasons, employees could reasonably believe thatthe document came from the Board or that theBoard favored the Employer."Finally,we find that a significant number of unitemployees were affected by the Employer's objec-tionable conduct. In determining whether certainobjectionable conduct isde minimis,the Boardconsiders the number of incidents, their severity,the extent of dissemination, the size of the unit, andother relevant factors.MetzMetallurgicalCorp.,270 NLRB 889 (1984);Caron International, Inc.,246 NLRB 1120 (1979). Here, because of the par-ties'stipulation that the Employer distributed thedocument during the campaign-and our inferencethat employees saw the side of the document con-taining the altered ballot-we fmd that its tendencyto affect the outcome of the election was morethan minimal, notwithstanding the large size of theunit and the decisive outcome of the vote. Cf.Sci-entific Atlanta, Inc.,278 NLRB 467 (1986).Therefore, contrary to the hearing officer, wesustain thePetitioner'sObjection 11. Accordingly,the electionisset aside,and we -shall direct asecond election.[Direction of Second Election omitted from pub-lication.]8Because of the fact that the document as a whole, as well as eachside individually,isnot clearly partisan and does not identify the Em-ployer as its source, we find that it is irrelevant whether Spanish-speakingemployees were able to read the "voting facts" side of the document.Additionally, we find that, in the absence of record evidence regardingthe number of Spanish-speaking employees or allegations of new and pre-viously unavailable evidence,this issue was untimely raised in the Peti-tioner's exceptions.8 In finding the document to be objectionable,we have retied solely onits nature and contents.We find, however, that even if we were to exam-ine the circumstances of its distribution,it stillwould not have been clearto employees that the document was prepared by the Employer. In thisregard,it is likely,as the Petitioner contends,that employees circulatedcopies of the document among themselves and, therefore,that not all em-ployees associated the document with the other Employer campaign liter-ature onthe dispatchers'desks.CfBIW Employees Federal Credit Union,287 NLRB 423 (1987), in which the Board found that an altered ballotwas not misleading because it was stapled to a partisan memorandum thatwas prepared on the employer's stationery and referred to the attachedballot.Moreover,the document here is so misleading that even those em-ployees who did see it stacked on the dispatchers'desks could reasonablyconclude, based on its nature and contents,that the Board had providedcopies for distributionby theEmployer.